Merrick, J.
1. The first and second rulings of the presiding judge, to which exception was taken by the plaintiff, were erroneous. The evidence respecting the settlement of the action, which had been brought against him by the defendant, was properly admitted; but no legal presumption arose from it that the claim of the plaintiff for commissions, services and expenses was included in it. It had a tendency to prove that fact; but it should have been left to the jury to judge of its weight, and to deduce the inferences which could legitimately be drawn from it. Presumptions of law consist of rules which, in certain cases, either forbid or dispense with any ulterior inquiry: but presumptions of fact are rather arguments and considerations derived from the circumstances of each particular case, the weight and force of which are to be judged of without being aided or controlled by rules of law. 1 Greenl. Ev. §§ 14, 44. Nor does it make any difference that the defendant received the money, which was paid to him by the plaintiff, in the belief and understanding at the time that he was thereby discharged from any claim for services which had been rendered or expenses incurred in his behalf. The settlement could operate as a discharge of those claims only if it was understood and agreed by both parties that it was to have that effect. The question therefore was one of fact, which did not belong to the court to *206determine, but which should have been left to the jury to decide, under proper instructions in matters of law, in relation to the rights of the parties. Phelps v. Cutler, 4 Gray, 137.
2. Assuming that the plaintiff had a just claim against the defendant for services, commissions and expenses, and the question being simply whether that claim had been paid, or had been extinguished and discharged upon an accord and satisfaction, the burden of proof to establish this defence was upon the defendant. Nor did that burden shift or change so as to rest upon the other party, upon showing the settlement of the former suit, and the understanding and belief of the defendant as to its real or intended effect. If the jury were satisfied, upon the whole evidence laid before them, that the claim had been paid or extinguished and discharged, upon an accord and satisfaction and upon good consideration, the defendant would have been entitled to a verdict.
3. The third ruling of the court was substantially to that effect, and was therefore correct; for if the plaintiff did not disclose or make his claim at the time of the settlement, it would, under the circumstances proved, be competent for the jury to presume that it was waived, or provided for and paid, by value in his bands not paid over to the defendant. Not that this was a necessary or inevitable conclusion, or a .result required by any positive rule of law; but a conclusion which the jury would be justified in adopting, and which they ought to adopt if, in their judgment, it was a correct deduction from the facts and circumstances proved by the evidence laid before them.

Exceptions sustained.